Citation Nr: 0108999	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to July 10, 1998, for 
the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO received an informal claim for PTSD in January 
1994.

2.  In a rating decision dated in September 1994, the RO 
denied service connection for PTSD.  Notice of this 
determination was submitted to the veteran in October 1994; 
he did not file a timely appeal.

3.  On July 10, 1998, the veteran petitioned to reopen his 
previously denied claim of service connection for PTSD.  
Additional medical records where obtained by the RO that 
supported the veteran's claim of service connection for PTSD.

4.  In a June 1999 rating decision, the RO granted service 
connection for PTSD, effective July 10, 1998.

5.  The RO was not in possession of any 
communication/evidence between September 1994 and July 10, 
1998, that can reasonably be construed as a formal or 
informal claim of entitlement to VA compensation benefits 
based on PTSD.



CONCLUSION OF LAW

The criteria for an effective date prior to July 10, 1998, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5108, 5110(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.156(a), 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

Under 38 C.F.R. § 3.304(f) (2000), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. 1154(b).  See also Gaines v. West, 11 Vet. App. 353, 
357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

An informal claim must identify the benefit sought.  See 
Kessel v. West, 13 Vet. App. 9 (1999).  VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
38 C.F.R. § 3.1(p) (2000) defines application as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit (emphasis added).  See also Rodriguez v. West, 
189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).  

Any application for a benefit received after final 
disallowance of an earlier claim is considered a claim to 
reopen.  38 C.F.R. § 3.160(e) (2000).

38 C.F.R. § 3.157(a) (2000) provides that a report of VA 
examination or hospitalization may be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(b) (2000) 
provides that once a formal claim for compensation has been 
disallowed, records of VA examination or hospitalization or 
treatment may be considered an informal claim for benefits.  
If submitted by or on the veteran's behalf, private medical 
records may also be accepted as an informal claim.  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e) (2000).  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q), (r).

Analysis

In reviewing this case as a whole, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law redefines VA 
obligations with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  

In this case, the Board finds that the veteran is not 
prejudiced insofar as VA has already met all obligations to 
the veteran under this new legislation.  The veteran has been 
advised of the governing laws and regulations pertinent to 
effective dates, has been afforded opportunity to submit 
evidence and argument in support of his claim, and has done 
so.  Insofar as the crux of the matter at hand is whether a 
claim to reopen was filed in the interim between a final 1994 
decision and 1998, the Board finds that the VCAA does not 
provide a basis to remand this case to the RO for additional 
development of the evidence.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that remand would only serve to further delay 
resolution of the veteran's claim.

The veteran initially filed a claim for VA compensation 
benefits based on PTSD in January 1994.  In a VA examination 
held in August 1994, the examiner reported elements of PTSD, 
but concluded such were insufficient to meet the full 
diagnostic criteria to establish the presence of such 
disability.  Thus, in a September 1994 rating determination, 
the RO denied service connection for PTSD and notified the 
veteran of such determination in October 1994.  The RO 
advised the veteran of his appellate rights.  He did not file 
a timely appeal.  See 38 C.F.R. § 20.200, 20.302 (2000).  
Accordingly, the September 1994 rating determination became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2000).

On July 10, 1998, the RO received correspondence in which the 
veteran petitioned to reopen his previously denied claim of 
service connection for PTSD.  A review of the claims file 
reveals receipt of no earlier correspondence or other 
evidence, to include medical records, or examination or 
hospital reports, in the interim between January 1994 and 
July 1998, pertinent to PTSD.  Only subsequent to July 10, 
1998, were additional medical records obtained by the RO such 
as that supported the claim of service connection for PTSD.  
This evidence included a VA examination held in February 1999 
that found the veteran to have PTSD and other medical 
evidence of psychiatric treatment and evaluation dated 
subsequent to the January 1994 final decision.  Consequently, 
in a June 1999 rating decision, the RO granted service 
connection for PTSD effective July 10, 1998, the date of 
receipt of his new and material claim.

The veteran and his representative contend that he should be 
awarded service connection for PTSD from 1994.  However, as 
noted above, the RO denied the initial claim for PTSD in 
September 1994.  Accordingly, the RO decision is final in the 
absence of clear and unmistakable error (CUE).  See 38 C.F.R. 
§§ 3.105(a), 20.1103.  The veteran has not specifically 
raised the issue of CUE in the RO's September 1994 
determination.  Nevertheless, the Board believes it must 
address, in part, this issue in order to address the 
veteran's contentions regarding his early effective date 
claim.  As stated by the United States Court of Appeals for 
Veterans Claims (Court), for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

At the hearing held before the RO in March 2000, the veteran 
argued that the VA examination of August 1994, which failed 
to diagnose him with PTSD, was inadequate.  

With regard to this issue, the Board must emphasize that the 
Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313-14.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A 
difference of opinion over how facts should be viewed rises 
only to the level of a disagreement over how facts should be 
weighed and evaluated and can not reach the level of CUE.  

The Court has specifically held that a failure of the duty to 
assist (in this case, to obtain a "adequate" examination) 
only creates an incomplete record, and an incomplete record 
can not rise to the level of CUE.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Thus, even if the Board were to find 
this examination inadequate, it would not be a basis to find 
CUE in the prior RO decision.  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit found in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) that a grave procedural error involving the 
duty to assist could vitiate the finality of the adjudication 
of a claim for service connection.  Thereafter, the Court 
found that the analysis in Hayre rested on three factors:  
First, that the assistance sought was specifically requested.  
Second, a failure to notify the claimant that the requested 
assistance, in that case the obtaining of certain service 
medical records, had not been successful.  Third, that 
service medical records are of special importance in a claim 
for service connection.  Simmons v. West, 13 Vet. App. 501, 
506-07 (2000).  The Simmons Court then held that the failure 
to carry out the duty to assist as alleged in that case (to 
provide a VA examination) could not be deemed to be such a 
grave procedural error as to toll the finality of the RO 
determination in question.  The same analysis would appear 
apply to the facts of this case (a failure to provide a 
"adequate" examination).  Therefore, even if the Board were 
to find the VA examination of August 1994 to be inadequate 
for rating purposes, this would not provide a basis to find 
CUE in the RO's September 1994 rating decision.

After review of the evidence of record, the undersigned must 
conclude that the veteran has not set forth specific 
allegations of error, either of law or fact, within the 
September 1996 decision by the RO to raise the issue of CUE 
within this decision.  And, although the CUE issue is not 
before VA at this time, for the reasons set out above, the 
record does not reflect error in the RO's September 1994 
decision.  The September 1994 decision remains final.  
38 U.S.C.A. § 7105(c).

Accordingly, the Board has reviewed the case and notes the 
veteran first petitioned to reopen his previously denied 
claim of service connection for PTSD on July 10, 1998.  There 
is neither correspondence in which the veteran requested 
reopening, nor medical evidence pertinent to the PTSD matter, 
dated or received in the interim between the September 1994 
decision and receipt of the July 10, 1998, claim to reopen so 
as to be considered a claim to reopen pursuant to 
38 C.F.R. §§ 3.157, 3.160.  

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(q)(ii), the 
effective date of a claim received after a final prior 
disallowance will be the date of the claim or the date 
entitlement arose, whichever is later.  In this case, the 
veteran can be awarded service connection for PTSD no earlier 
than the date of receipt of his application to reopen his 
claim by the RO, July 10, 1998.  As there is no evidence that 
may reasonably be construed as an earlier claim to reopen, 
the appeal must be denied.


ORDER

The claim of entitlement to an earlier effective date for the 
grant of service connection for PTSD prior to July 10, 1998, 
is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

